 1 SHAFFY MOEEL (State Bar No. 238732)
   MOEEL LAW OFFICE
 2 shaffymoeel@gmail.com
   1611 Telegraph Ave. Ste. 806
 3
   Oakland, CA 94612
 4 Telephone: (415) 735-5021

 5 Attorneys for Defendant
   MARIA ALICIA TORRES GUTIERREZ
 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                           SAN FRANCISCO DIVISION
10

11     UNITED STATES OF AMERICA,                             Case No.: 18-CR-0458-RS

12                            Plaintiff,                     STIPULATION AND ORDER
                                                             CONTINUING STATUS
13             vs.                                           CONFERENCE AND EXCLUDING
                                                             TIME UNDER THE SPEEDY TRIAL
14     MARIA ALICIA TORRES GUTIERREZ,                        ACT
15
                              Defendants.
16

17

18          This matter is presently set for a status conference on August 6, 2019. The government has

19 produced discovery to the defendant, including wiretap recordings, pursuant to the terms of a protective

20 order. Ms. Torres Gutierrez is currently on pretrial release and resides in the Central District of

21 California. The parties have been diligently working towards a resolution of this case. Defense counsel

22 continues to explore the possibility of resolving this matter in the Central District of California pursuant

23 to Rule 20 of the Federal Rules of Criminal Procedure. The government is working on providing a

24 draft plea agreement to the defense should the case not resolve through a Rule 20 transfer to the Central

25 District. The parties are confident that this will be the final request for a continuance of a status hearing

26 before this Court. For these reasons, the parties stipulate and respectfully request the Court continue
27 the status conference from August 6, 2019 to September 10, 2019 at 2:30 p.m.

28

                                                               STIPULATION AND PROPOSED ORDER
                                                                            Case No.: 18-CR-0458-RS
 1          For the same reasons, the parties also stipulate that the time between August 6, 2019 and
 2 September 10, 2019, should be excluded from calculation under the Speedy Trial Act for the effective

 3 preparation of counsel and that ends of justice served by any such continuance outweigh the best

 4 interests of the public and the defendant in a speedy trial.

 5          IT IS SO STIPULATED this 5th day of August, 2019.
 6

 7                                                        MOEEL LAW OFFICE
                                                          /s/________________
 8                                                        SHAFFY MOEEL
 9                                                        Attorney for Maria Alicia Torres Gutierrez

10
                                                          DAVID L. ANDERSON
11
                                                          United States Attorney
12                                                        /s/_______________
                                                          NIKHIL BHAGAT
13                                                        Assistant United States Attorney
                                                          Attorneys for the United States
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                              STIPULATION AND PROPOSED ORDER
                                                                           Case No.: 18-CR-0458-RS
 1                                                ORDER
 2         For good cause shown, with respect to defendant Maria Alicia Torres-Gutierrez, the status
 3 conference hearing presently set for August 6, 2019 at 2:30 p.m. is continued to September 10, 2019 at

 4 2:30 p.m. Based upon the stipulation of counsel and for good cause shown, the Court finds that failing

 5 to exclude the time between August 6, 2019, and September 10, 2019 would deny counsel the

 6 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 7 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the

 8 time from August 6, 2019 through and including September 10, 2019, from computation under the

 9 Speedy Trial Act outweigh the best interests of the public and the defendants in a speedy trial. Having

10 made these findings, it is hereby ORDERED that the time from August 6, 2019 through and including

11 September 10, 2019, shall be excluded from computation under the Speedy Trial Act as to this

12 defendant. 18 U.S.C. § 3161(h)(7)(B)(iv).

13         PURSUANT TO STIPULATION, IT IS SO ORDERED this 5th day of August, 2019.
14                                               _________________________________
                                                 THE HONORABLE RICHARD SEEBORG
15                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                            STIPULATION AND PROPOSED ORDER
                                                                         Case No.: 18-CR-0458-RS
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     1   DEFENDANTS’ REPLY IN SUPPORT OF
                     MOTION TO EXCLUDE
                  Case No.: 17-cr-00093-WHA
